J-A03003-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INT. OF: R.N.H., A MINOR            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 655 MDA 2019

                  Appeal from the Order Entered April 17, 2019
    In the Court of Common Pleas of Cumberland County Juvenile Division at
                        No(s): CP-21-JV-0000224-2018


BEFORE: LAZARUS, J., STABILE, J., and DUBOW, J.

MEMORANDUM BY LAZARUS, J.:                              FILED MARCH 25, 2020

        R.N.H. appeals from the order adjudicating her delinquent after she

admitted to committing one count of simple assault (M-2).1 Because the order

from which R.N.H. appeals is not a final order of disposition, we quash the

appeal.

        R.N.H., a fifteen-year-old female, suffers from severe eating disorders

and, at the time of the incident in question, weighed only 97 pounds. R.N.H.

also abuses alcohol, marijuana, tobacco and prescription pills (Xanax and

Seroquel). On June 20, 2018, R.N.H. was taken to the emergency department

of the Hershey Medical Center (Hershey) in Dauphin County due to severe

complications from her eating disorders, where she presented with heart

issues and low blood pressure (76/60). In the emergency room, R.N.H. had

____________________________________________


1   18 Pa.C.S. § 2701(a)(1).
J-A03003-20



a “melt down,” flailing, kicking, spitting and yelling at emergency room

personnel while they attempted to treat her. Hospital personnel put R.N.H. in

a “4-point restraint,” however she continued to resist treatment. Affidavit of

Probable Cause, 6/20/18, at 1. R.N.H. dug her nails into one security officer’s

hand and finger, breaking his skin. R.N.H. also punched and “head-butted”

this same officer in the stomach. Two of the assaulted hospital employees,

both security officers, were admitted to the hospital to receive medical

treatment for their injuries, which included a possible stress fracture and

pinched nerve. As a result of her actions, on July 30, 2018, a delinquency

petition was filed against R.N.H., charging her with 6 counts of aggravated

assault (F-2) under 18 Pa.C.S.A. § 2702(a)(3) and disorderly conduct (M-3),

18 Pa.C.S.A. § 5503(a)(2).2          The petition was transferred to Cumberland

County, where R.N.H. resides.

        In October 2017, prior to the current adjudication stemming from the

Hershey incident, R.N.H. had been declared dependent and entered into a

consent decree,3 conditioned on her receiving psychiatric, family-based and

drug and alcohol treatment. As of February 2018, R.N.H. was living at an in-

patient eating disorder center in Connecticut.       Between October 2018 and

March 2019, the court held five status hearings in the current case where it

____________________________________________


2 Section 2701(a)(3) applies to an individual who “attempts to cause or
intentionally, knowingly or recklessly causes serious bodily injury to . . .
[e]mergency medical services personnel . . . while in the performance of
duty.” 18 Pa.C.S.A. § 2701(a)(3).

3   The court extended R.N.H.’s consent decree on April 17, 2018.
                                           -2-
J-A03003-20



was apprised of and updated with regard to R.N.H.’s health, safety, location

and progress with on-going treatment.

      On April 17, 2019, R.N.H. appeared before the Honorable Thomas A.

Placey, for what was originally designated a status hearing.     The hearing,

however, was converted into a fact-finding/admission and adjudication.

R.N.H.’s mother and grandmother were present at the hearing.            At the

proceeding, the district attorney stated that R.N.H. would be admitting to

having committed simple assault, a second-degree misdemeanor, and to the

following undisputed facts:

      [O]n June 20th or 2018, [R.N.H.] was at Hershey Medical Center
      Emergency Department in Derry Township, Cumberland County.
      While she was there she was receiving treatment and she did
      resist treatment by striking, spitting, and pushing staff members
      who [were] there. This did result in some bruising, scratching,
      and injuries to the staff members who were there.

N.T. Status Hearing/Proceedings, 4/17/19, at 3. The court fully colloquied

R.N.H. on the record, asking her if her admission “was something [she] was

doing on [her] own,” whether it was her signature on the written admission

form, and whether counsel had discussed the contents of the form with her.
Id. at 5. The court explained the charge of simple assault, told R.N.H. that

her behavior caused other people injuries, and explained that she did not have

to tender an admission. Id. Counsel for R.N.H. admitted that the juvenile

acted recklessly and that she was “prepared to take responsibility[,]” but that

she was “remorseful because she didn’t really mean to hurt anybody.” Id.

Finally, Judge Placey explained that R.N.H. was entitled to a finding of fact



                                     -3-
J-A03003-20



hearing where she could bring in witnesses and testify in lieu of making an

admission. Id. at 6-7.

       The juvenile court judge next explained that he “want[ed] to give

[R.N.H.] the opportunity to prove [her]self to [him] and to [her] attorney and

[her] family that [she] can and will and [is] getting better.” Id. at 8. Judge

Placey stated:

       I do delinquency. . . . And I am not going to make any ruling on
       the delinquency here at this point as long as you are in treatment,
       complying with treatment, and getting things done. If you’re
       making progress, I’m happy. I don’t have to jump in. It is when
       you’re not making progress that I will jump in. So your life isn’t
       going to change from what you are doing now.
Id. at 8-9. Judge Placey also told R.N.H. that a different judge deals with

dependency determinations and that if R.N.H. “does not have additional

situations – charges[--] that they are looking to expunge th[e Hershey] case.”
Id. at 9. The court then accepted R.N.H.’s admission,4 id. at 10, and informed

R.N.H. that it was “just going to pocket this for now, unless there’s something

else you need me to do today?” Id.    At that point, the Commonwealth

____________________________________________


4 Pursuant to an agreement with the Commonwealth, R.N.H. signed an
admission colloquy form admitting to having committed the delinquent act of
simple assault, a second-degree misdemeanor, indicated that she was
currently being treated for anorexia at Cumberland Hospital, and noted that
she had been promised that the adjudication would be expunged if she
incurred no new charges. R.N.H. initialed each page of the written colloquy;
R.N.H. and her attorney both signed the colloquy, indicating that they had
reviewed it and that they understood it. The colloquy also informed R.N.H.
that if she changed her mind about admitting to the charge, before the judge
decided her disposition or consequences, she could ask the judge to let her
take back her admission. See Admission Colloquy Form, 4/17/18, at ¶ 19.


                                           -4-
J-A03003-20



interjected and asked the court to make an adjudication that day. Id.

R.N.H.’s counsel asked that the court not make an adjudication because he

was not ready to proceed and wanted to see reports from Cumberland Hospital

and R.N.H.’s child services caseworker. Id. at 10-11.

       Despite R.N.H.’s counsel’s repeated objections and protestation that he

would appeal the decision were the court to adjudicate R.N.H. at that moment,

the court proceeded to adjudicate R.N.H. delinquent. Specifically, the court

entered an order adjudicating R.N.H. delinquent, acknowledging that her

admission was “knowingly, intelligently and voluntarily made and [that it]

conform[ed] to the requirements of Pa.R.J.C.P. [] 407(A)(1),” and finding that

R.N.H. was “in need of treatment, supervision or rehabilitation.” N.T. Status

Hearing/Proceedings, 4/17/19, at 13. The court’s order noted that R.N.H. was

to “continue on with the dependency treatment that she is [currently

receiving] until successful completion.” Id. Finally, the order indicated that

“disposition of the Juvenile is deferred.” Id.

       R.N.H. filed a timely notice of appeal from the April 17, 2019

adjudication of delinquency and a court-ordered Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal. On May 23, 2019, the court

sent copies of an amended adjudicatory/dispositional hearing order to the

parties.5 That amended order is identical in all respects to the court’s April

17, 2019 order, except for the addition of the following sentence:         “The

____________________________________________


5The docket entries in the certified record on appeal end with the court’s April
17, 2019 order.
                                           -5-
J-A03003-20



Juvenile is placed on probation until further order of this Court, under and

subject to the rules and regulations of the Cumberland County Juvenile

Probation Office.” Order, 5/23/19, at 1.

      On appeal, R.N.H. raises the following issues for our consideration:

      (1)   Did the Commonwealth fail to carry it[]s burden of beyond
            a reasonable doubt when it requested the trial court find
            [R.N.H.] a delinquent child and, therafter, did not provide
            any evidence, either documentary or in person?

      (2)   Did the [t]rial [c]ourt err[] in making a finding that [R.N.H.]
            was in need of treatment, supervision or rehabilitation . . .
            when it failed to provide a dispositional hearing pursuant to
            [Pa.R.J.P.] 409 in violation of her due process rights.

Appellant’s Brief, at 4.

      Prior to addressing the merits of R.N.H.’s issues on appeal, we must first

determine whether the appeal has been taken from a final order, a question

that implicates our Court’s jurisdiction. We must look beyond the technical

effect of the adjudication to its practical ramifications to ascertain what is

considered a final appealable order. In the Interest of C.A.M., 399 A.2d
786, 787 (Pa. Super. 1979).

      The law is clear that the “Juvenile Act itself does not provide a right of

appeal.” In re M.D., 839 A.2d 1116, 1118 (Pa Super. 2003), citing In the

Interest of McDonough, 430 A.2d 308, 312 (Pa. Super. 1981). Rather,

       [A] juvenile's right of appeal stems from our state constitution[:]

         Article V Section 9 of the Pennsylvania Constitution provides
         that “there shall be a right of appeal from a court of record
         or from an administrative agency to a court of record or to
         an appellate court.” The Juvenile Court is a court of record
         and pursuant to Pa.R.A.P. 341, [an] appeal may be taken
         as of right from any final order of an administrative agency

                                     -6-
J-A03003-20


          or lower . . . court. The final [o]rder of a [j]uvenile [c]ourt
          is the [d]ispositional [o]der as to the [d]elinquent [c]hild,
          pursuant to 42 Pa.C.S. § 6352.

In re M.D., 839 A.2d at 1118, citing Commonwealth v. Clay, 546 A.2d 101,

103 (Pa. Super. 1988).6 See Commonwealth v. S.F., 912 A.2d 887, 889

(“In juvenile proceedings, the final [o]rder from which a direct appeal may be

taken is the [o]rder of [d]isposition, entered after the juvenile is adjudicated

delinquent.”).

       On February 13, 2020, our Court issued a rule to show cause as to the

basis of this Court’s jurisdiction over the matter where the appeal did not

appear to be from a final order of disposition, but rather from an order

adjudicating R.N.H. delinquent, finding that she is in need of “care, treatment,

or rehabilitation” and deferring disposition of R.N.H. See Order/Rule to Show

Cause, 2/13/20. On February 19, 2020, the juvenile defender filed a response

to the rule to show cause, stating that once the trial judge “realiz[ed] that he

did not properly enter his Order, Judge Placey amended his order of April 17,

2019, and did place the juvenile on probation.”        Answer to Rule to Show

Cause, 2/19/20, at ¶ 3.

       While we are well aware of the court’s amended order dated May 23,

2019, which states that it is placing R.N.H. on probation, we do not find that

it is a valid, final dispositional order. First, the order was entered after R.N.H.

____________________________________________


6 In In re Smith, 573 A.2d2d 1077, 1082 n.5 (Pa. Super. 1990), our Court
stated in a footnote that to the extent that Clay is inconsistent with the holding
of Smith with regard to preserving issues for appeal in a juvenile matter, “it
is disapproved.”

                                           -7-
J-A03003-20



filed her notice of appeal. Second, there is no docket entry for the court’s

“amended” order. Unlike the other docket entries and the court’s April 17,

2019 order from which the instant appeal was filed, the amended order does

not contain a date and time stamp from Cumberland County Clerk of Court

indicating that the order has been filed in the trial court.7

       Also relevant to our disposition today is the Juvenile Act’s requirement

that a juvenile judge give a statement of reasons in open court before entering

a juvenile disposition:

       (c) Required statement of reasons. — Prior to entering an
       order of disposition under subsection (a), the court shall
       state its disposition and the reasons for its disposition on
       the record in open court, together with the goals, terms and
       conditions of that disposition. If the child is to be committed
       to out-of-home placement, the court shall also state the name of
       the specific facility, or type of facility, to which the child will be
       committed and its findings and conclusions of law that formed the
       basis of its decision consistent with subsection (a) and section
       6301, including the reasons why commitment to that facility, or
       type of facility, was determined to be the least restrictive
       placement that is consistent with the protection of the public and
       best suited to the child’s treatment, supervision, rehabilitation and
       welfare.

42 Pa.C.S. § 6352(c) (emphasis added). The court’s after-the-fact attempt to

amend its original order to rectify any jurisdictional issues on appeal cannot

be deemed harmless error. Juvenile court judges are required to explain in

open court and in front of the juvenile the reasons for its specific disposition,

“together with the goals, terms, and conditions of that disposition.” 42 Pa.C.S.

§ 6352(c). Such a process undoubtedly ensures that the juvenile’s disposition
____________________________________________


7 In fact, all that is noted is “Copies delivered May 23, 2019” at the bottom of
the order.
                                           -8-
J-A03003-20



is “consistent with the protection of the public interest and best suited to the

child's treatment, supervision, rehabilitation, and welfare.” Id. at §

6352(a)(3). The consequences of a juvenile disposition are significant and

require a minimum level of notice and due process to the juvenile which is

ensured by the required procedure under section 6352(c).

        Accordingly, we conclude that the appeal in the instant case is not from

an order of initial disposition.        Rather, it has been taken from an order

adjudicating R.N.H. delinquent and finding that she is in need of “care,

treatment or rehabilitation.” In fact, the April 17, 2019 order explicitly states

that “the disposition of the Juvenile is deferred.” Order (Amended), 4/17/19,

at 1.    We find that the instant appeal has been taken from a non-final

interlocutory order, and thus, is premature.        In re C.A.M., supra at 787

(Juvenile Act does not provide for appeal as of right from preliminary finding

of dependency).         Accordingly, we must quash.       See In Interest of

McDonough, 430 A.2d at 333 (“To allow an appeal from the adjudication of

delinquency would severely interfere with the purposes of the Juvenile Act.”).8

        Appeal quashed. Jurisdiction relinquished.




____________________________________________


8 We recognize that if a trial court wishes to supervise a juvenile for a period
of time prior to entering a final order, the Juvenile Act provides several
alternatives by which to do so, including the procedure employed in the
present case—continuation of a dispositional hearing. See 42 Pa.C.S. §
6341(e); In the Interest of M.M., supra.
                                           -9-
J-A03003-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/25/2020




                          - 10 -